UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7848


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOSEPH THOMAS SMITH, a/k/a Joseph Smith,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:10-cr-00199-HEH-1; 3:20-cv-
00836-HEH)


Submitted: July 20, 2021                                          Decided: July 22, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Thomas Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph Thomas Smith appeals the district court’s order construing his “Motion for

Administrative Review” as an unauthorized, successive 28 U.S.C. § 2255 motion and

dismissing it for lack of jurisdiction. Our review of the record confirms that the district

court properly construed Smith’s filing as a successive § 2255 motion over which it lacked

jurisdiction because Smith failed to obtain prefiling authorization from this court. See 28

U.S.C. §§ 2244(b)(3)(A), 2255(h); United States v. McRae, 793 F.3d 392, 400 (4th Cir.

2015). Accordingly, we grant Smith’s motion to seal his informal brief and affirm the

district court’s order.

       Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208 (4th

Cir. 2003), we construe Smith’s notice of appeal and informal brief as an application to file

a second or successive § 2255 motion. Upon review, we conclude that Smith’s claims do

not meet the relevant standard. See 28 U.S.C. § 2255(h). We therefore deny authorization

to file a successive § 2255 motion. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                AFFIRMED




                                             2